Exhibit 10.10(b) EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this 10th day of April, 2009,(the “Effective Date”), between American Oriental Bioengineering, Inc., a Nevada corporation with its principal place of business located at Great International Exchange Square,25/F Mid Section, 1 Fuhua Rd., Futian District, Shenzhen, Guangdong, PRC 518034 (the “Company”), and Yanchun Li, residing at Haidian District, Beijing, China (the “Executive”). WHEREAS, the business of the Company and its affiliates consists of the development and production of bioengineered products and traditional Chinese medicinal products that combine modern biotechnology and traditional Chinese medical technology, and activities incidental thereto (the “Business”); WHEREAS, the Company has expended considerable time, effort and resources in the development of certain Confidential Information, as defined in paragraph 10 herein below, which must be maintained as confidential in order to ensure the success of the Business; WHEREAS, prior to the Effective Date, the Executive has been employed by the Company in the position of, and has been performing the services required of, Chief Operating Officer and Chief Financial Officer of the Company; WHEREAS, the Executive and the Company desire to memorialize the terms and conditions of the Executive’s employment by the Company in the position ofChief Operating Officer and Chief Financial Officer; and WHEREAS, the Executive has had, prior to the Effective Date, and will continue to have, as of the Effective Date, access to such Confidential Information, as defined in paragraph 10 herein below. NOW, THEREFORE, in consideration of the covenants and promises contained herein, the compensation and benefits received by the Executive from the Company, and the access given the Executive to the aforesaid Confidential Information, as defined in paragraph 10 herein below, and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Company and the Executive agree as follows: 1.EMPLOYMENT PERIOD. The Company offers to employ the Executive, and the Executive agrees to be employed by the Company, in accordance with the terms and subject to the conditions of this Agreement commencing on the Effective Date and terminating on the first anniversary of the Effective Date (the “Scheduled Termination Date”), unless terminated prior thereto in accordance with the provisions of paragraph 9 herein below. The term of this Agreement shall be automatically renewed for successive one (1) year terms, unless either party gives the other party written notice of its intention not to renew the Agreement no later than 90 days prior to the expiration of the then current term.A determination by the Company not to renew this Agreement without “Company Cause” shall be deemed a termination of employment for purposes of paragraph 9(d) and the terms thereof shall apply. 2.POSITION AND DUTIES. During the term of the Executive’s employment hereunder, the Executive will serve in the position, and assume duties and responsibilities consistent with the position of Chief Operating Officer and Chief Financial Officer unless and until otherwise instructed by the Company. The Executive agrees to devote substantially all of his working time, skill, energy and best business efforts during the term of his employment with the Company. The Executive covenants and agrees that for so long as he is employed by the Company, the Executive shall inform the Company of each and every business opportunity related to the business of the Company of which the Executive becomes aware, and that the Executive will not, directly or indirectly, exploit any such opportunity for the Executive’s own account, nor will the Executive render any services to any other person or business, acquire any interest of any type in any other business or engage in any activities that conflict with the Company’s best interests or which is in competition with the Company.The Executive affirms that no obligation exists between the Executive and any other entity which would prevent or impede the Executive’s immediate and full performance of every obligation of this Agreement. 3.HOURS OF WORK. The Executive’s normal days and hours of work shall coincide with the Company’s regular business hours. The nature of the Executive’s employment with the Company requires flexibility in the days and hours that the Executive must work, and may necessitate that the Executive work on other or additional days and hours. The Company reserves the right to require the Executive, and the Executive agrees, to work during other or further days or hours than the Company’s normal business hours. 4.LOCATION.
